Citation Nr: 1044206	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left heel/foot 
disorder.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from September 1974 to 
September 1979 and from December 2003 to March 2005.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in the Veteran's March 2007 substantive 
appeal he requested a hearing before the Board at the RO (Travel 
Board hearing); however, in an April 2007 letter, the Veteran's 
representative, on behalf of the Veteran, requested that the 
Veteran's claims go to the Board without a hearing.  Under these 
circumstances, the Board finds that the Veteran's request for a 
Board hearing has been withdrawn.  See 38 C.F.R. § 20.704 (d) 
(2009).

The issues of service connection for a left heel/foot disorder, 
for a respiratory disorder, and for a sinus disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The Veteran's claimed stressors are consistent with the 
places, types, and circumstances of the Veteran's service in 
Baghdad, Iraq, and a VA psychologist and an additional VA 
physician have concluded that the Veteran's claimed stressors are 
adequate to support a diagnosis of PTSD. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009); 75 Fed. Reg. 39,843 et seq. (July 13, 
2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).
 
Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim has 
been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

In addition to the above legal criteria, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843-39852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran's DD214 from his second period of service reflects 
that his military occupational specialty was heavy construction 
equipment operator and that he had service in Baghdad, Iraq, in a 
designated imminent danger pay area. 

An August 2005 VA PTSD examination report reflects that the 
Veteran reported that his primary duty in Iraq was that of a 
combat engineer in which he was a heavy equipment operator.  He 
was stationed in Baghdad for approximately twelve and one-half 
months.  Primary work included tearing down buildings to clear a 
field of fire, establishment of perimeters and the clearing of 
mine fields and unexploded ordinance.  While stationed in 
Baghdad, the Veteran stated that there were explosions every day.  
He saw the aftermath of several booby traps and car bombings.  He 
also came under mortar and sniper fire frequently.  The Veteran 
reported that among the most stressful events was when a booby 
trap exploded, killed a woman and her three children and wounding 
several other people.  The Veteran witnessed this event.  He 
indicated that they were ordered to stand down and not assist due 
to the possibility of additional attacks.  The Veteran reported 
another incident in which a suicide bomber killed a police 
captain and five of his men.  The Veteran stated that he was on 
the other side of the wall when the explosion occurred.  He 
stated that the debris flew directly over his head and he vividly 
recalls the smell of dead bodies and bowel emissions.  The VA 
psychologist diagnosed PTSD and found that the Veteran was 
readjusting to civilian life following recent discharge from a 
combat zone.

VA medical records reflect that the Veteran has received ongoing 
treatment for PTSD, noting that the Veteran continues to exhibit 
significant stressors related to his war experience.  

A February 2009 VA consultation report reflects that the Veteran 
reiterated prior assertions as to those made during his August 
2005 VA PTSD examination in regards to his stressors in Baghdad.  
The VA physician diagnosed the Veteran with PTSD, chronic, 
secondary to Iraq combat activities.  

Based on the evidence of record, the Board finds that service 
connection for PTSD is warranted under the current regulation.  
The Veteran's claimed stressor of fear of hostile military or 
terrorist activity while stationed in Baghdad are consistent with 
the places, types, and circumstances of the Veteran's service in 
Iraq.  In turn, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The Board notes 
that the Veteran has consistently reported the same stressor 
events for on two separate occasions to VA health care personal.  
Further, a VA psychologist, along with a VA physician have 
concluded that the claimed stressors support a diagnosis of PTSD 
related to the Veteran's activities in a combat zone.  Further, 
there is no evidence to the contrary.  Accordingly, the Board 
finds that the Veteran does have PTSD and that his PTSD has been 
sufficiently linked to wartime experiences under the new law.  In 
sum, when resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the statutory and regulatory 
criteria for entitlement to service connection for PTSD have been 
met.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.


REMAND

Initially, the Board notes that the Veteran's service treatment 
records from his second period of active military service from 
December 2003 to March 2005 are not associated with the claims 
file.  Hence a remand is warranted for the RO/AMC to 
to obtain copies of these records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, the appropriate 
service department, or any other source (to include from the 
Veteran, directly).

The Veteran was afforded an August 2005 VA general examination.  
Although the VA examiner diagnosed the Veteran with bilateral 
Achilles tendon enthesopathic changes, left maxillary sinusitis, 
and mild airway obstruction with a significant bronchodilator 
response, he failed to provide an opinion whether such pathology 
might be related to the Veteran's military service.  The Board 
notes that once VA undertakes the effort to provide an 
examination when developing a claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, in light of the above, the Board finds that further VA 
examinations and medical opinion is warranted to determine 
whether the Veteran's currently diagnosed bilateral Achilles 
tendon enthesopathic changes, left maxillary sinusitis, and mild 
airway obstruction with a significant bronchodilator response is 
related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA examination warranted where 
evidence "indicates" that a current disability "may" be 
associated with military service, but the record does not contain 
sufficient medical evidence to decide the claim).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should undertake appropriate 
action to obtain the Veteran's service 
treatment records from his second period of 
active military service (December 2003 to 
March 2005) from the NPRC, the appropriate 
service department, or any other source (to 
include from the Veteran, directly).   In 
requesting the records from any Federal 
facility, the RO/AMC must follow the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  

2.  The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
he provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.

3.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo appropriate VA 
examinations to determine the nature and 
etiology of any diagnosed left foot, 
respiratory, and sinus disorders.  The entire 
claims file must be made available to the 
examiner(s) designated to examine the 
Veteran, and the examination report(s) should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, (with all results made 
available to the examining physician(s) prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner(s) should opine (specific to the 
disorder they are requested to evaluate) 
whether the Veteran's left foot disorder, 
diagnosed as diagnosed bilateral Achilles 
tendon enthesopathic changes; respiratory 
disorder, diagnosed as mild airway 
obstruction with a significant bronchodilator 
response; and sinus disorder, diagnosed as 
left maxillary sinusitis, is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) related to the Veteran's 
military service.

The examiner(s) should set forth all 
examination findings, together with the 
complete rationale for the opinion(s) 
expressed.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claims for service 
connection remaining on appeal in light of 
all pertinent evidence and legal authority.

5.  If any benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


